DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “142” has been used to designate both third tool (Fig. 6) and a part of fourth tool (Fig. 28).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7-8, 10-12, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackeret (US 6,874,189
Regarding claim 1, Ackeret (‘189) discloses a multi-purpose tool system (multipurpose handheld, Col 20 line 40), comprising: 
a first tool (Combination of a lower shell 22 with a Hole Puncher mechanism, Col 21 Line 55—See Annotated Fig. 4) that is configured to perform a first function (for hole punching); 
a second tool (Combination of a ruler 160 and an upper shell 20, See Fig. 1 and Annotated Fig. 4 below) that is configured to perform a second function (to create straight lines); 
a third tool (a magnifying glass 120, Fig. 1, Col 23 Line 10) that is configured to perform a third function (used for viewing details of objects with magnification); 
and a fourth tool (staple remover Fig. 1, Col 23 Line 17-25) that is configured to perform a fourth function (for removing staples), 
wherein the first tool, the second tool, the third tool, and the fourth tool couple together to form a single, unitary handheld housing (See Fig. 2), 
and wherein the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing for individual use (See Figs. 1-11, Col 20 Line 40-61, where all tools have individual use and can operate in a separate manner). 
The recitation “wherein the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing for individual use” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the capability of the tools of being removable not the structure of the claimed tools. The prior art meets all of the structural claimed limitations of the multi tool device, thus would be capable of operatively separating tools from the housing for individual use by removing them from their recesses or cavities and using them individually. Therefore the prior art of 

    PNG
    media_image1.png
    960
    784
    media_image1.png
    Greyscale

Annotated Fig. 4
Regarding Claim 3, Ackeret discloses the multi-purpose tool system of claim 1, 
wherein one of the first tool, the second tool, the third tool, and the fourth tool comprises a grip tool (External surfaces, designated as elements 2-13, of the lower and upper shells, Fig. 2; Col 20 Line 40-50; Col 25 Line 20-24 “the shells can readily be held in the hand as a handle for a tool”)  
Regarding Claim 4, Ackeret discloses the multi-purpose tool system of claim 3, 
wherein the grip tool (the external surfaces, designated as the elements 2-13, of the lower and upper shells , Fig. 2) comprises ramped prongs (83, 87 See Fig. 9) separated by a central groove (Space between the ramped prongs83 and 87 See Fig. 9), 
wherein the ramped prongs 83,87 taper down to thin edges towards a distal end (See Fig. 9). 
Regarding Claim 7, Ackeret discloses the multi-purpose tool system of claim 1, 
wherein one of the first tool, the second tool, the third tool, and the fourth tool comprises a magnifying tool (the third tool 120 comprises the magnifying tool, Fig. 2, Col 23 Line 11).
Regarding Claim 8, Ackeret discloses the multi-purpose tool system of claim 7,  
wherein the magnifying tool comprises a magnifying lens (Fig. 2, Col 23 Line 11”Magnifying glass with a lens”), wherein the integrally connected to a support beam (Mount 122, Fig. 1, Col 23 Line 11)
Regarding Claim 10, Ackeret discloses the multi-purpose tool system of claim 1, 
wherein one of the first tool, the second tool, the third tool, and the fourth tool comprises a pick tool (the fourth tool 89 comprises a pick tool as seen in Fig. 9).
Regarding Claim 11, Ackeret discloses the multi-purpose tool system of claim 10, 
wherein the pick tool comprises an expanded end connected to a tip (a tip of the fourth tool 89, Fig. 9) at an opposite end through inwardly angled or curved lateral walls, a top wall, and a bottom wall (See Fig. 9).
Regarding Claim 12, the multi-purpose tool system of claim 1, 
wherein one of the second tool, the third tool, or the fourth tool is configured to be retained within a reciprocal socket (a recess 124 for the third tool 120, Col 23 Line 40-50) formed in a retaining chamber (cavities, See the annotated Fig. 2) of the first tool. 

    PNG
    media_image2.png
    457
    961
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding Claim 15, Ackeret discloses the multi-purpose tool system of claim 1, 
wherein at least two of the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing and couple together to form a fifth tool (Hole Puncher Template, Fig.10, Col 23 line 40-67) that is configured to perform a fifth function (The hole puncher template is formed by the element 160 of the second tool and the first tool, fig2, and functions as a support stand and a guide for a sheet of paper to be punched, Col 23 line 40-67, Col 24 Line 1 to 10).
Regarding Claim 16, Ackeret discloses the multi-purpose tool system of claim 15, The multi-purpose tool system of claim 15, 
wherein the fifth tool provides a support stand (The Hole Puncher Template functions as a support stand and a guide for a sheet of paper to be punched; Col 23 line 40-67, Col 24 Line 1 to 10, Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret (US 6,874,189).
Regarding Claim 2, Ackeret (‘189) discloses the multi-purpose tool system of claim 1, 
wherein the first tool provides a base of the housing (the lower shell of the first tool provides the base, Col 20 Line 40 to 49), 
wherein the second tool secures both to the first tool (fig1)  to provide a cover (as seen in fig1, the upper shell of the second tool provides the cover) of the housing, 
wherein an internal retaining chamber (Cavities, Col 20 Line 40 to 49, See Annotated Fig. 2 above) is formed in the first tool, 
and wherein one or both of the third tool and the fourth tool is configured to be retained within the retaining chamber (Col 20 Line 40 to 61 See Annotated Fig. 2 with the cavities and tools inside of them like the magnifying glass 120).
However, Ackeret does not explicitly disclose that the second tool is removably secured to the first tool. Ackeret discloses that the second tool and the first tool are secured via a bolt 80 (Col.22, Line 10-19). One of ordinary skill in the art would understand that the bolt, which is not permanently fixed, is capable of being removed. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackeret to have the second tool removably secure the first tool, for the purposes of easy assembly and disassembly of the housing for maintenance or repair. 
Regarding Claim 13, Ackeret discloses the multi-purpose tool system of claim 1,
 wherein a first pair of two of the first tool, the second tool, the third tool, and the fourth tool removably couple (the first tool and the third tool 120; removably couple is interpreted as the tool being able to be removed from one position to another, and removably couple does not require the tools to be separated) together to form a first tool subassembly (Lower Shell 22, wherein the first tool -Hole Puncher- and the third tool 120 form a subassembly, See Fig. 1), 
wherein a second pair of the other two of the first tool, the second tool, the third tool, and the fourth tool removably couple (the second tool and the fourth tool 89; removably couple is interpreted as the tool being able to be removed from one position to another, and removably couple does not require the tools to be separated)  together to form a second tool subassembly (Upper Shell with the Ruler and the staple remover, See Fig. 10), 
and wherein the first tool subassembly removably couples to the second tool subassembly (Col 20 Line 40-67).
Assuming arguendo, applicant disagrees with the above rejection, and specifically if applicant believes that the recitation “removably coupled” requires that the tools are separated, the following rejection is also presented (note that applicant uses “removably coupled” and “removably secured”, thus it is not clear if these recitations both require separation of the tools or if only “removably secured” requires separation of the tools, while “removably coupled” does not).  Although, Ackeret appears to disclose that the third tool (120) can be separated (“removably coupled”) from the first tool (see Figure 2, wherein the right side end of the magnifying glass (120) is thinner than the center of the magnifying glass (120), thus if the center slides out, it appears that the entire magnifying glass (120) can slide out completely), there is no explicit recitation in Ackeret’s disclosure of the two items (shown in Figure 2) being separable.  Pursuant MPEP 2144.04-V-C if it were considered desirable for any reason to obtain access to an end of the prior art device, it would have been obvious to make elements separable.  In the instant case, by making the magnifying glass entirely separable from the “first tool” (which includes at least the combination of hole punch mechanism and shell (22)), it would allow the user to us the magnifying glass in locations where the entire multipurpose tool of Ackeret would not fit, and will also be lighter in weight, then it would have been obvious to make the magnifying glass (third tool) to be separable (removably coupled) from the shell (Element 22; first tool).
Regarding Claim 17, Ackeret discloses a multi-purpose tool system (multipurpose handheld, Col 20 line 40), comprising: 
a first tool (a combination of a lower shell 22 with the Hole Puncher mechanism, Col 21 Line 55—See Annotated Fig. 4 above) that is configured to perform a first function(For Hole Punching); 
a second tool (a ruler 160 located in the upper shell 20, See Fig. 1 and Annotated Fig. 4 above) that is configured to perform a second function(for measurement); 
a third tool (a magnifying glass 120 Fig. 1, Col 23 Line 10) that is configured to perform a third function (used for viewing details of objects with magnification); 
and a fourth tool (a staple remover, Fig. 1, Col 23 Line 17-25) that is configured to perform a fourth function (for removing staples), 
wherein the first tool, the second tool, the third tool, and the fourth tool couple together to form a single, unitary handheld housing (See Fig. 2), 
and wherein the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing for individual use (See Fig. 10), 
The recitation “wherein the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing for individual use” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the capability of the tools of being removable not the structure of the claimed tools. The prior art meets all of the structural claimed limitations of the multi tool device, thus would be capable of separating tools from the housing for individual use by removing them from their recesses or cavities and using them individually. Therefore the prior art of record would be able to have the tools separated from the housing for individual use, meeting therefore the claimed limitations.
wherein the first tool provides a base (the lower shell of the first tool provides the base, Col 20 Line 40 to 49) of the housing, wherein the second tool secured to the first tool (Bolt 80 secures the upper shell of the second tool and the lower shell of the first tool together) to provide a cover of the housing (the upper shell of the second tool provides the cover, Col 20 Line 40 to 49), 
wherein an internal retaining chamber (Cavities See Annotated Fig. 2 above where different chambers are identified, Col 20 Line 40 to 49) is formed in the first tool, wherein one or both of the third tool and the fourth tool is configured to be retained within the retaining chamber (Col 20 Line 40 to 61), 
wherein one of the second tool and the third tool is configured to be retained within a reciprocal socket (Recess 124, Where the Magnifying glass is located) formed in the retaining chamber of the first tool, 
wherein at least two of the first tool, the second tool, the third tool, and the fourth tool are configured to separate from the housing and couple together to form a fifth tool (Hole Puncher Template) that is configured to perform a fifth function (Col 23 line 40-67, Col 24 Line 1 to 10).
However, Ackeret does not explicitly disclose that the second tool is removably secured to the first tool. Ackeret discloses that the second tool and the first tool are secured via a bolt 80 (Col 22, Line 10-19). One of ordinary skill in the art would understand that the bolt, which is not permanently fixed, is capable of being removed. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackeret to have the second tool removably secure the first tool, for the purposes of easy assembly and disassembly of the housing for maintenance or repair. 
Regarding Claim 19, Ackeret discloses the multi-purpose tool system of claim 17, 
wherein a first pair of two of the first tool, the second tool, the third tool, and the fourth tool removably couple (the first tool and the third tool 120; removably couple is interpreted as the tool being able to be removed from one position to another, and removably couple does not require the tools to be separated) together to form a first tool subassembly (the lower Shell 22, wherein the first tool -Hole Puncher- and the third tool 120 form a subassembly, See Fig. 1),
wherein a second pair of the other two of the first tool, the second tool, the third tool, and the fourth tool removably couple together to form a second tool subassembly (the upper Shell with the ruler and the staple remover, See Fig. 10), and, 
wherein the first tool subassembly removably couples to the second tool subassembly. (Col 20 Line 40-67).
Assuming arguendo, applicant disagrees with the above rejection, and specifically if applicant believes that the recitation “removably coupled” requires that the tools are separated, the following rejection is also presented (note that applicant uses “removably coupled” and “removably secured”, thus it is not clear if these recitations both require separation of the tools or if only “removably secured” requires separation of the tools, while “removably coupled” does not).  Although, Ackeret appears to disclose that the third tool (120) can be separated (“removably coupled”) from the first tool (see Figure 2, wherein the right side end of the magnifying glass (120) is thinner than the center of the magnifying glass (120), thus if the center slides out, it appears that the entire magnifying glass (120) can slide out completely), there is no explicit recitation in Ackeret’s disclosure of the two items (shown in Figure 2) being separable.  Pursuant MPEP 2144.04-V-C if it were considered desirable for any reason to obtain access to an end of the prior art device, it would have been obvious to make elements separable.  In the instant case, by making the magnifying glass entirely separable from the “first tool” (which includes at least the combination of hole punch mechanism and shell (22)), it would allow the user to us the magnifying glass in locations where the entire multipurpose tool of Ackeret would not fit, and will also be lighter in weight, then it would have been obvious to make the magnifying glass (third tool) to be separable (removably coupled) from the shell (Element 22; first tool).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret (US 6,874,189) in view of Lauric (US 6,244,489).
Regarding Claim 5, Ackeret (‘189) discloses the multi-purpose tool system of claim 1, but Ackeret is silent to the multi tool wherein one of the first tool, the second tool, the third tool, and the fourth tool comprises a claw tool. 
However Lauric teaches a tool system wherein one of a plurality of tools comprises a claw tool (Lauric Fig. 1, an element 38 located at the bottom or an element 44 located at the top).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackeret to incorporate the teachings of Lauric and provide the tool with a Claw tool. Doing so would provide a staple remover that offers the user an easy, comfortable and stronger way of removing staples using pliers type leverage (Lauric, ¶24), thereby increasing the functionality of the multi tool.
Regarding Claim 6 Ackeret as modified by Lauric discloses the multi-purpose tool system of claim 5, wherein the claw tool comprises two arcuate pry claws (Lauric, Fig. 1) separated by a gap (Lauric, Fig 1. See Gap that separates the claws).
Claims 9, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret (6,874,189)  in view of Schutt Emmett J (US 1840135; Hereinafter “Schutt”).
Regarding Claim 9, Ackeret discloses the multi-purpose tool system of claim 8, however, Ackeret is silent to the multi-purpose tool system wherein the support beam comprises a plurality of gradations that are configured to be used for measurements.
However, Ackeret discloses a use of a separate measuring tape 130 comprising a plurality of gradations (Fig. 9; the measuring gradations on the measuring tape 130). 
Schutt teaches a multi-purpose tool system with a magnifying lens (Element 15, Col 2 Line 65-78) integrally connected to a support beam (Body 10) wherein the support beam comprises a plurality of gradations (Element 19’, Col 2 Line 79-84) that are configured to be used for measurements (See Fig. 3 of Schutt)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackeret to incorporate the teachings of Schutt and provide the support beam with gradations configured to be used for measurements. Doing so would aid in reducing the number of parts by forming the plurality of gradations (the measuring gradations on the measuring tape) on the support beam of the magnifying glass, the third tool, as shown in Schutt invention, thereby reducing the weight of the tool and providing a tool adaptable to the pocket of the user (Schutt Col 1 Line 5-7). 
Regarding Claim 14, Ackeret discloses the multi-purpose tool system of claim 1, however Ackeret is silent to the multipurpose tool system wherein at least one of the first tool, the second tool, the third tool, and the fourth tool comprises a plurality of holes (Holes 24, Fig. 3 of Shutt) that are configured to measure component diameters. It is noted that the second tool of Ackeret comprises the ruler 160.
Schutt teaches a multi-purpose tool system comprising a ruler tool (Fig. 2; Col 1. Line 1-15) containing a plurality of holes that are configured to measure component diameters. (Col 3 Line 5-10; See Fig. 2 of Schutt) 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackeret to incorporate the teachings of Schutt and provide a ruler that comprises a plurality of holes that are configured to measure component diameters. Doing so would add more functionality to the ruler tool by including holes for measuring steel and wire gage diameter and would provide a tool (or instrument) with more universal use (Schutt Col 1 Line 5-7).   
Regarding Claim 20, Ackeret discloses the multi-purpose tool system of claim 17, however Ackeret is silent to the multipurpose tool system wherein at least one of the first tool, the second tool, the third tool, and the fourth tool comprises a plurality of holes that are configured to measure component diameters. 
Schutt teaches a multi-purpose tool system with a tool containing a plurality of holes (Holes 24, Fig. 3 of Shutt) that are configured to measure component diameters. (See Fig. 3 of Schutt)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackeret to incorporate the teachings of Schutt and provide a tool that comprises a plurality of holes that are configured to measure component diameters. Doing so would add more functionality to the ruler tool by including holes for measuring steel and wire gage diameter and would provide a tool (or instrument) with more universal use (Schutt Col 1 Line 5-7).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ackeret (6,874,189) in view of Lauric (US 6,244,489) in further view of Schutt (US 1840135). 
Regarding Claim 18, Ackeret discloses the multi-purpose tool system of claim 17, 	wherein the first tool comprises a grip tool (External surfaces, designated by elements 2-13, of the upper and lower shells, Fig. 2,  Col 25 Line 20-24 “the shells can readily be held in the hand as a handle for a tool”) that includes tool ramped prongs -(83, 87 See Fig.9) separated by a central groove (Space between the ramped prongs 83 and 87 See Fig.9), 
wherein the ramped prongs taper down to thin edges towards a distal end (See Fig. 9).
wherein the third tool comprises a magnifying tool that includes a magnifying lens (Fig. 2, Col 23 Line 11), wherein the integrally connected to a support beam (Mount 122, Fig. 1, Col 23 Line 11),
wherein the fourth tool comprises a pick tool (Staple Remover 89, Fig. 9) that includes an expanded end connected to a tip (See Tip of Staple Remover 89, Fig. 9) at an opposite end through inwardly angled or curved lateral walls, a top wall, and a bottom wall (See Fig. 9). And
 wherein the fifth tool (Hole puncher template, See Fig. 10) provides a support stand, (The Hole Puncher Template functions as a support stand and a guide for a shell to be punched; Col 23 line 40-67, Col 24 Line 1 to 10, Fig. 10).
However Ackeret is silent to the multipurpose tool system  wherein the second tool comprises a claw tool that includes two arcuate pry claws separated by a gap, and wherein the support beam of the magnifying glass includes a plurality of gradations that are configured to be used for measurements, 
Regarding the Claw tool, Lauric teaches a multi-purpose tool system wherein the second tool comprises a claw tool (Lauric Fig. 1, 38 located at the bottom or 44 located at the top), that includes two arcuate pry claws (Lauric, Fig. 1) separated by a gap, (Lauric, Fig 1. See Gap that separates the claws)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackeret to incorporate the teachings of Lauric and provide the tool with a Claw tool. Doing so would provide a staple remover that offers the user an easy, comfortable and stronger way of removing staples using pliers type leverage (Lauric, ¶24), thereby increasing the functionality of the multi tool.
Regarding the support beam gradations, Schutt teaches a multi-purpose tool system with a magnifying lens (Element 15, Col 2 Line 65-78) integrally connected to a support beam (Body 10, Fig. 2) wherein the support beam comprises a plurality of gradations (Element 19’ Col 2 Line 79-84)  that are configured to be used for measurements (Col 1 Line 8-15; See Fig. 1 of Schutt)
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackeret to incorporate the teachings of Schutt and provide the support beam with gradations configured to be used for measurements. Doing so would aid in reducing the number of parts by forming the plurality of gradations (the measuring gradations on the measuring tape) on the support beam of the magnifying glass, the third tool, as shown in Schutt invention, thereby reducing the weight of the tool and providing a tool adaptable to the pocket of the user (Schutt Col 1 Line 5-7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 6,460,698) – Relates to a multi tool housing with separable tools that perform different functions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                          




/SEAHEE HONG/Examiner, Art Unit 3723